— Per Curiam.
Appeals from two orders of the Supreme Court (Kahn, J.), entered October 9, 1991 in Albany County, which, in two proceedings pursuant to Election Law § 16-102, granted respondents’ motions to dismiss the proceedings for lack of jurisdiction.
We reverse. The question of timely service depends on whether the manner of service would normally be expected to result in receipt within the statutory 14-day time period for commencing a proceeding under Election Law § 16-102 (2) (see, Matter of Contessa v McCarthy, 40 NY2d 890, 891). In these two proceedings the 14-day time period expired on September 3, 1991. The orders to show cause each provided that one method for effecting service was by mail on or before August 31, 1991 and in fact the mailings took place on August 30, 1991. Although the Labor Day holiday on September 2, 1991 intervened, the proceedings were nevertheless timely. As we noted in a recent case on remarkably similar facts, under such a method of service it "was reasonable to expect receipt within the required time frame” (Matter of Fulani v Barasch, 166 AD2d 741, 743, lv denied 76 NY2d 710).
Mahoney, P. J., Casey, Mikoll, Mercure and Crew III, JJ., concur. Ordered that the orders are reversed, on the law, without costs, and motions denied.